DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an auxiliary display area” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite the limitation "the main display area" in claims 1 and 14.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
Claim 14 recites the limitation "the sensor area" in claim 14.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
Claims 2-13 and 15-20 are indefinite due to their dependence on indefinite claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0288003) in view of Kang (US 2017/0162111).
Regarding claim 1, Kim discloses a display apparatus (Fig.1), comprising: a substrate (100) comprising a sensor area (TH) ([0037]), a first non-display area (NDA2) at least partially surrounding the sensor area (TH), and a display area  (DA) at least partially surrounding the first non-display area (NDA2); a plurality of main pixels  (PX) disposed in the main display area (DA) and configured for active matrix driving ([0039]). 
Kim does not explicitly disclose a plurality of auxiliary pixels disposed in the sensor area and configured for passive matrix driving and a plurality of auxiliary thin film transistors disposed in the first non-display area and configured to drive the plurality of auxiliary pixels.
Kang however discloses a plurality of auxiliary pixels  (Fig.2, PX2) disposed in the sensor area (A) ([0062]) and configured for passive matrix driving and  a plurality of auxiliary thin film transistors (Fig.8, T1’) disposed in the first non-display area and configured to drive the plurality of auxiliary pixels (PX2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Kim with Kang to have a plurality of auxiliary pixels disposed in the sensor area and configured for passive matrix driving and a plurality of 
Regarding claim 4, Kim disclose wherein each of the plurality of main pixels comprises at least one thin-film transistor (Fig.2).
Regarding claim 9, Kim discloses a lower protective film  (Fig.4, numeral 209) 15disposed on a lower surface of the substrate (100), wherein the lower protective film comprises an opening  (TH) corresponding to the sensor area.
Regarding claim 10, Kim discloses a plurality of lines extending from the display area, arranged in the first non-display area (Fig.17, NDA2), and detouring along an edge of the 20sensor area (TH).
Regarding claim 11, Kim discloses wherein each of the plurality of lines comprises a curved portion in the first non-display area (Fig.17).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kang as applied to claim 1 above, and further in view of Kim’596 (US 2019/0205596).
Regarding claim 2, Kim in view of Kang does not discloses a component arranged on a lower surface of the substrate such that the component corresponds to the sensor area.
Kim’596 however discloses a component arranged on a lower surface of the substrate such that the component (Fig.5, numeral 140) corresponds to the sensor area.

Regarding claim 13, Kim in view of Kang does not explicitly disclose wherein a resolution implemented in the sensor 30area is within a range of about 50 ppi to about 400 ppi.
Kim’596 however discloses wherein a resolution implemented in the sensor 30area is within a range of about 50 ppi to about 400 ppi ([0106]).
It would have been therefore obvious to one of ordinary skill in the time the invention was filed to modify Kim with Kim’596 to have a resolution implemented in the sensor 30area is within a range of about 50 ppi to about 400 ppi for the purpose of fabrication a fingerprint sensor (Abstract).
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kang and Kim’596.
Regarding claim 14, Kim discloses a display apparatus (Fig.1) comprising: a substrate (100) comprising an area, a first non-display area (NDA2) at least partially surrounding the sensor area (TH), and a display area (DA) at least partially surrounding the first non-display area: (TH)5; a plurality of main pixels (PX) disposed in the main display area  (DA) and configured for active matrix driving.
Kim does not discloses (1) that the area is auxiliary display area and a plurality of auxiliary pixels disposed in the auxiliary display area and configured for passive matrix driving and a plurality of auxiliary thin film transistors disposed in the first non-display 
Regarding element (1), Kang however discloses that the area is an auxiliary display area.  Kang further discloses a plurality of auxiliary pixels  (Fig.2, PX2) disposed in the auxiliary display area (A) ([0062]) and configured for passive matrix driving and  a plurality of auxiliary thin film transistors (Fig.8, T1’) disposed in the first non-display area and configured to drive the plurality of auxiliary pixels (PX2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Kim with Kang to have  the area as auxiliary disclose area and a plurality of auxiliary pixels disposed in the sensor area and configured for passive matrix driving and a plurality of auxiliary thin film transistors disposed in the first non-display area and configured to drive the plurality of auxiliary pixels for the purpose widening the display region for displaying an image (Kang, [0163]).
Regarding element (2), Kim’596 however discloses a component arranged on a lower surface of the substrate such that the component (Fig.5, numeral 140) corresponds to the sensor area.
 It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Kim’596 to have a component arranged on a lower surface of the substrate such that the component corresponds to the sensor area for the purpose of fabrication a fingerprint sensor (Kim’596, Abstract).
Regarding claim 18, Kang discloses a plurality of auxiliary thin film transistors (Fig. 8, T1’)configured for driving the plurality of auxiliary pixels is arranged in the first non- display area (NDA’).  
Regarding claim 2519, Kim discloses a plurality of lines extending from the display area, arranged in the first non-display area (Fig.17, NDA2), and detouring along an edge of the auxiliary display area (TH).  
Regarding claim 20, Kim discloses a lower protective film  (Fig.4, numeral 209) 15disposed on a lower surface of the substrate (100), wherein the lower protective film comprises an opening  (TH) corresponding to the sensor area.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kang and Kim’596 as applied to claim 14 above, and further in view of Li (US 2019/0279599)
Regarding claim 15, Kim in view of Kang and Kim’596 does not disclose that the component is an infrared sensor.
Li however discloses that the component is an infrared sensor (Fig.9, numeral 16; [0078]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Li to have the component as an infrared sensor for the purpose of fabrication a display device.
Regarding claim 16, Kim in view of Kang and Kim’596 does not discloses wherein the sensor area has an infrared transmittance of about 15% or more.  
Li however discloses the sensor area has an infrared transmittance of about 15% or more (Fig.9, numeral 16; [0053]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Li to have the sensor area with  an infrared transmittance of about 15%  for the purpose of fabrication a display device.
Allowable Subject Matter
Claims 3, 5-8, 12, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest wherein each of the plurality of auxiliary pixels is located in a region where a plurality of horizontal electrodes extending primarily in a first direction and a plurality of vertical electrodes extending primarily in a second direction crossing the first direction intersect each other as required by claim 3.
The search of the prior art does not disclose or reasonably suggest wherein each of the plurality of auxiliary pixels 25comprises a horizontal electrode, a vertical electrode. and an intermediate layer arranged between the horizontal electrode and the vertical electrode, and wherein each of the plurality of auxiliary thin film transistors comprises a first auxiliary thin film transistor connected to the horizontal electrode and a second auxiliary thin film transistor connected to the vertical electrode as required by claim 5.
The search of the prior art does not disclose or reasonably suggest wherein a size of a light-emitting area of each of the plurality of auxiliary pixels is greater than a size of a light-emitting area of each of the plurality of main pixels as required by claim 12.
The search of the prior art does not disclose or reasonably suggest herein each of the plurality of auxiliary pixels is located in a region where a plurality of horizontal electrodes extending primarily in a first direction and a plurality of vertical electrodes extending primarily in a second direction crossing the first direction intersect each other as required by claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891